DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
	Per independent claim 2, the previously cited reference Yates et al. [US publication No. 20090204785] (hereinafter “Yates”) in view of Huelsbergen [US patent No. 6052699] (hereinafter “Huelsbergen”) sufficiently teach the claim as previously presented in the amendment filed 25 June 2020.  However, in the currently amended claim it has been clarified that: 1) the free operation is determined to be enrolled with multiple other operations in a particular epoch; 2) until all of the multiple other operations in the particular epoch have exited, the particular page the free operation performs on is prevented from being reused.  The cited references fail to teach or sufficiently suggest the limitations set forth above.
	Per independent claim 9, the claim is a method claim corresponding to the system claim 2 and allowed for the same reasons mutatis mutandis.
	Per independent claim 16, the claim is a storage medium claim corresponding to the system claim 2 and allowed for the same reasons mutatis mutandis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn Gu whose telephone number is (571) 272-0703. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

9 September 2021